—Appeal and cross appeal from certain parts of an order of Supreme Court, Erie County (Mahoney, J.), entered January 4, 2002, which granted that part of defendant’s motion seeking to dismiss the first cause of action and denied that part of defendant’s motion seeking to dismiss the second cause of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Ma-honey, J. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.